ACCEPTED
                                                                         01-13-00347-CV
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                     3/9/2015 4:38:27 PM
                                                                    CHRISTOPHER PRINE
                                                                                  CLERK

                   NO. 01-13-00347-CV

                                                        FILED IN
                                                 1st COURT OF APPEALS
        IN THE COURT OF APPEALS FOR            THE HOUSTON, TEXAS
             FIRST DISTRICT OF TEXAS             3/9/2015 4:38:27 PM
                                                 CHRISTOPHER A. PRINE
                                                         Clerk
            KILGORE EXPLORATION INC.,
                          Appellant.
                       v.

               APACHE CORPORATION,
                           Appellee.


            Appeal From Cause No. 2010-20264
In the 333rd Judicial District Court of Harris County, Texas

APPELLANT’S OPPOSED MOTION TO EXTEND TIME
TO FILE MOTION FOR EN BANC RECONSIDERATION


                            DOYLE, RESTREPO, HARVIN
                                 & ROBBINS, L.L.P.
                            Kathleen Cynthia Pickett
                            State Bar No. 15980500
                            cpickett@drhrlaw.com
                            N. Kimberly Hoesl
                            State Bar No. 24040540
                            khoesl@drhrlaw.com

                            440 Louisiana Street, Suite 2300
                            Houston, Texas 77002
                            (713) 228-5100 (Tel.)
                            (713) 228-6138 (Fax)

                            Attorneys for Appellant,
                            Kilgore Exploration Inc.

                                                       March 9, 2015
      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellant Kilgore

Exploration, Inc. (“Kilgore”) files this Opposed Motion to Extend Time to File a

Motion for En Banc Reconsideration, and would respectfully show this Court the

following:

      1.     This Court issued its judgment in this appeal on February 5, 2015.

      2.     Kilgore’s deadline to file a motion for rehearing or a motion for en

banc reconsideration was February 20, 2015. See TEX. R. APP. P. 49.7.

      3.     Under Texas Rule of Appellate Procedure 49.8, Kilgore respectfully

requests an extension of that deadline to March 9, 2015. Kilgore attaches as

Exhibit A its Motion for En Banc Reconsideration to be filed upon the granting of

this motion to extend time.

      4.     Kilgore requests this extension because counsel was unable to confer

with its client representatives in time to meet the February 20, 2015 deadline

because those representatives are residents of Australia. Simply arranging real-

time communications with that side of the world is logistically difficult because

they are approximately fourteen hours ahead of Houston time, so they were asleep

when counsel was awake and vice versa. In addition, the client representatives

travelled extensively, which made communications that much more difficult to

arrange.

      5.     This extension is not sought for delay but so that justice may be done.



                                         2
      6.    This is Kilgore’s first request for an extension of time to file a motion

for en banc reconsideration.

      7.    As set forth in the Certificate of Conference below, Appellee Apache

Corporation does oppose this motion to extend time.

      8.    Appellant Kilgore Exploration, Inc. prays that this motion be granted

and that the time for filing a motion for en banc reconsideration be extended to

March 9, 2015, the date Kilgore filed its motion, attached as Exhibit A.

                                   Respectfully submitted,

                                   DOYLE, RESTREPO, HARVIN
                                     & ROBBINS, L.L.P.

                                   By:_ /s/ N. Kimberly Hoesl__________
                                     Kathleen Cynthia Pickett
                                     State Bar No. 15980500
                                     cpickett@drhrlaw.com

                                      N. Kimberly Hoesl
                                      State Bar No. 24040540
                                      khoesl@drhrlaw.com

                                      440 Louisiana St., Suite 2300
                                      Houston, Texas 77002
                                      (713) 228-5100 (telephone)
                                      (713) 228-6138 (facsimile)

                                      Attorneys for Appellant
                                      Kilgore Exploration, Inc.




                                         3
                       CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing Appellant’s Motion to
Extend Time to File Motion for En Banc Reconsideration was delivered to all
counsel of record by the method indicated below on March 9, 2015.

     Kenneth P. Held
     SCHIFFER ODOM HICKS AND JOHNSON PLLC
     700 Louisiana St., Suite 1200
     Houston, Texas 77002
     Phone: (713) 357-5150
     Facsimile: (713) 357-5160

      by    X Electronic filing service
            X Certified Mail, Return Receipt Requested

      Christopher Barnes
      Apache Corporation
      2000 Post Oak Blvd., Suite 100
      Houston, Texas 77056
      Phone: (713) 296-6511
      Facsimile: (713) 296-6481

      by    X Electronic filing service
            X Certified Mail, Return Receipt Requested

      Attorneys for Appellee Apache Corporation


                                             /s/ N. Kimberly Hoesl
                                             N. Kimberly Hoesl




                                       4
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that
this Appellant’s Motion to Extend Time to File Motion for En Banc
Reconsideration contains 292 words (excluding the caption, identity of parties and
counsel, statement regarding oral argument, table of contents, table of authorities,
statement of the case, statement of issues presented, signature, certificates of
compliance and service, and appendix). This is a computer-generated document
created in Microsoft Word, using 14-point typeface for all text, except for
footnotes, which are in 12-point typeface. In making this certificate of compliance,
I am relying on the word count provided by the software used to prepare this
document.

                                                /s/ N. Kimberly Hoesl
                                                N. Kimberly Hoesl


                      CERTIFICATE OF CONFERENCE

      I hereby certify that on March 9, 2015, I conferred with Kenneth Held,
counsel for Appellee Apache Corporation, and he informed me that Appellee
opposes the relief sought in this motion.

                                                /s/ N. Kimberly Hoesl
                                                N. Kimberly Hoesl




                                         5